Citation Nr: 1103780	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for low 
back strain, lumbar spine degenerative disc disease. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel











INTRODUCTION

The Veteran had active military service from May 2001 to July 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In pertinent part of the July 2006 decision, the 
RO granted the Veteran service connection and an initial 
noncompensable rating for his low back strain, lumbar spine 
degenerative disc disease, effective July 17, 2005.   

During the pendency of the appeal, a July 2008 rating decision 
granted the Veteran a higher rating of 10 percent, effective July 
17, 2005.   Since a rating higher than 
10 percent is available, and inasmuch as a claimant is presumed 
to be maximum available benefit for a given disability, the claim 
for higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before a Decision Review Officer (DRO) in 
October 2009.  

The Board notes that by a June 2010 letter AMVETS revoked their 
power of attorney, and the Veteran does not currently have 
representation. 

The issues of service connection for bilateral hearing 
loss and a petition to reopen a final disallowed claim for 
service connection for a bilateral wrist condition have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.   All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's low back strain, lumbar spine degenerative disc 
disease is manifested by forward flexion to 90 degrees and 
extension to 20 degrees with pain at the limit of motion and 
radiation to the lower extremities.  There are no incapacitating 
episodes or neurological abnormalities.


CONCLUSION OF LAW

An initial or staged rating in excess of 10 percent for low back 
strain, lumbar spine degenerative disc disease is not warranted 
at any time during the period covered by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice must inform the claimant 
of any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, VA must review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006),

Here, the veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The current appeal arose upon the 
grant of service connection in July 2006.  The question of 
whether a further notice letter for such a "downstream" issue 
is required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedential opinion, 
the General Counsel held that, in such circumstances, a statement 
of the case was required in cases involving a "downstream" 
issue, but 38 U.S.C.A. § 5103(a) did not require separate notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  Id.  Here, a statement of the case was 
provided in April 2008.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished with respect to the 
issue decided here, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records 
and VA treatment records.  The RO also afforded the Veteran a VA 
examination in July 2006.  The Board finds that this examination 
is adequate because the medical findings that are stated in terms 
conforming to the applicable rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  The Veteran was scheduled for a VA 
examination in October 2009 but canceled because of a work 
commitment.  The RO found that good cause was shown under 38 
C.F.R. § 3.655 and rescheduled the Veteran for a new VA 
examination in December 2009.  However, the Veteran cancelled 
that examination without a reason.  The Board finds that the 
Veteran is not prejudiced from deciding his claim based on the 
July 2006 VA examination since he was given ample notice and 
accommodation in scheduling his VA examinations.  In addition, 
the duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991)

Significantly the Veteran has not identified, and the record does 
not otherwise indicate, any additional outstanding evidence that 
is necessary for a fair adjudication of the claim that has not 
been obtained.  Finally, the Veteran testified before the RO and 
was advised of his right to a hearing before the Board, but he 
waived that right.  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in 
relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there 
is a question as to which of two evaluations apply, the higher of 
the two should be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  38 
C.F.R. § 4.7.  When considering functional impairment caused by a 
service-connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that the Board 
notes that in Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
the Court noted an important distinction between an appeal 
involving a Veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  Where 
the question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 Vet. 
App. at 126.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the Veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

A July 2006 rating decision granted the Veteran service 
connection and an initial noncompensable rating for low back 
strain, lumbar spine degenerative disc disease effective July 17, 
2005, the date of service connection.  In April 2008 the RO 
granted the Veteran a higher rating of 10 percent effective July 
17, 2005.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The Diagnostic Code that is applicable to the Veteran's claim is 
5237 (lumbar spine disability). 

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  

At the Veteran's July 2006 VA examination his range of motion for 
forward flexion was within normal limits, 90 degrees, with mild 
pain at that point; his range of motion for extension was to 20 
degrees with mild pain at that point; his range of motion for 
lateral bend was to 30 degrees bilaterally; and his range of 
motion for rotation was greater than 45 degrees bilaterally.   
The musculature of his back was normal and he did not use any 
assistive devices (ie. a cane, crutches, or a brace).  In short, 
there is no evidence of record showing that forward flexion of 
the Veteran's lumbar spine was greater than 30 degrees but not 
greater than 60 degrees; or, that the Veteran's combined range of 
motion of the thoracolumbar spine was not greater than 120 
degrees; or, that the Veteran had muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
Accordingly, disability due to the Veteran's lumbar low back 
strain, lumbar spine degenerative disc disease, does not meet the 
criteria for a 20 percent disability rating.  Instead his 
service-connected disability more nearly approximates the 
criteria for a 10 percent disability rating since there is 
evidence that the Veteran's range of motion for extension was 20 
degrees and therefore, his combined range of motion was 230 
degrees.  

In a June 2007 notice of disagreement, the Veteran reported that 
he experienced pain on slight bending that radiated to both lower 
extremities and on occasion caused his knees to buckle.  He 
reported that he was unable to lift more than 30 pounds and that 
his pain was exacerbated by extending standing.  Both activities 
were necessary at his job as a restaurant manager.  In a July 
2008 substantive appeal, the Veteran noted that he managed his 
back pain with medication and that it interfered with his work as 
a restaurant manager.  He further stated that he would not be 
able to perform other jobs in the field of inventory management.  
In an October 2009 RO hearing, the Veteran stated that he did not 
use a cane or other support device but was limited in extended 
walking, had gained weight from inactivity, and used prescription 
medication for pain. 

The Board concludes that the preponderance of the evidence is 
against an initial rating in excess of 10 percent for low back 
strain, lumbar spine degenerative disc disease.  In order for the 
Veteran to be granted a higher initial rating there needs to be 
evidence of forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

The Board acknowledges the Veteran's lay evidence of his back 
pain, inability to lift greater than 30 pounds, or walk for 
extended periods of time.  The Veteran is competent to report on 
his observed symptoms, and the Board concludes that his reports 
are credible.  However, the Board places somewhat less probative 
weight on his description as the extent and severity of the 
symptoms were not reported to the medical examiner in July 2006.  
The Veteran continues to work and does not use a support device.  
He did not appear for more recent examinations in which the 
symptoms could have been medically evaluated.   

While the Veteran's testimony revealed that he had limitation of 
motion of motion due to pain and the July 2006 VA examination 
noted that the Veteran had chronic pain in the mid to lower back 
that was aggravated by bending, lifting, twisting, or sudden 
movement it was also noted that the Veteran did repetitive 
movement without reservation and any apparent discomfort or 
alteration in range of motion or pain.  The Board finds that the 
currently assigned 10 percent rating for the low back strain, 
lumbar spine degenerative disc disease contemplates any pain on 
limitation of motion and does not warrant an additional rating.   

In addition, the Board has considered that the Notes following 
the General Rating Formula for Diseases and Injuries of the Spine 
provide further guidance in rating diseases or injuries of the 
spine.  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  The July 2006 VA examination report 
reads as follows:

		The 2507 mentions paresthesias of the upper 
      extremities.  He has no parethesias of the upper 
      extremities.  He is not complaining of this.  
Examination 
      of the upper extremities reveals good muscle strength.  
      There are no sensory abnormalities.  No abnormalities 
      involving the upper extremities.  Reflexes are normal.  
      Strength good. 

Report of July 2006 VA Examination

Therefore, the Board finds that the July 2006 examination did not 
reveal any evidence of neuropathy or neurological involvement.  
Therefore, the Board finds that there is no medical evidence to 
support any assertions that the Veteran has a neurological 
condition that is secondary to his low back strain, lumbar spine 
degenerative disc disease.  Accordingly, a separate rating is not 
warranted. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 
225, 229 (1993).  At the Veteran's July 2006 VA examination he 
reported no incapacitating episodes.  Throughout the pendency of 
the appeal the Veteran stated that he worked as a restaurant 
manager and as part of his job he had to occasionally lift heavy 
items, stand and sit for long periods of times and squat, bend, 
and forcefully push and pull which were all hindered by pain.  
The Board finds that though the Veteran reports problems in his 
employment because of his low back strain, the Veteran continues 
his employment and the schdular criteria adequately contemplates 
his symptoms.   In a July 2006 VA examination for another 
disability, the Veteran reported that he earned a college degree 
in business administration and was working on a master's degree 
in human resources.  Therefore, the Board concludes that the 
Veteran has education and experience in business management and 
is capable of sedentary forms of employment.  

In sum, the Board finds that the disability due to the low back 
strain, lumbar spine degenerative disc disease is not so severe 
as to approach the criteria for a higher rating.  The disability 
is not manifested by limitation of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Likewise, there is no medical evidence on file showing 
that the Veteran has a compensable neurological condition 
secondary to his low back strain, lumbar spine degenerative disc 
disease.  Therefore, an initial rating in excess of 10 percent 
for the low back strain, lumbar spine degenerative disc disease 
effective July 17, 2005, is not warranted. 


ORDER

An initial and staged rating in excess of 10 percent for low back 
strain, lumbar spine degenerative disc disease is denied. 



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


